Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 05/02/2022 responding to the Office Action 01/31/2022 provided in the rejection of claims 1-11.
2.    Claims 1-11 are cancelled.  Claim 12 are newly added.
3.    This office action is based on Applicants’ amendment filed on 05/02/2022 and an interview conducted on 06/21/2022 with Applicants’ representative Attorney Scott A. Elchert (Reg. No. 55,149).

		Response to Amendments
4.	(A) Regarding to the drawings:  Drawings filed on 03/17/2021 are acceptable.
(B)	Regarding to claim objections:  Claims 1-11 are canceled, therefore, claim objections raised in previous office action are withdrawn.

EXAMINER’S AMENDMENT
5.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

6.    Authorization for this examiner’s amendment was given in an interview with Attorney Scott A. Elchert (Reg. No. 55,149).
7.    The application has been amended as follows: 

IN THE CLAIMS:

12. (Currently Amended) A non-transitory computer-readable medium having stored therein a program for causing a computer to execute a process, the process comprising: 
receiving an input of a first definition file indicating that a first program depends on [[the]] a first library and [[the]] a second library among a plurality of libraries, and a first hint information indicating that the second library is able to be substituted with the first library; 
detecting a conflict between the first library and the second library in [[a]] the first program based on the first definition file; 
generating a list indicating whether the plurality of libraries conflict with each other; 
generating a logical formula indicating that the first program depends on the first library, a third library and a fourth library among the plurality of libraries, and does not depend on the second library, based on the first definition file, the list and the first hint information; and 
generating second hint information by adding information indicating that one of the third library and the fourth library is able to be substituted by the other to the first hint information to output the second hint information when the logical formula is unsatisfiable.

			Examiner’s Statement of Reasons for Allowance
	8.	The following is an examiner’s statement of reasons for allowance:
	Claim 12
a.	Wong et al. (US Pub. No. 2020/0125339 A1 – art of record).  Wong discloses 
A non-transitory computer-readable medium having stored therein a program for causing a computer to execute a process, the process comprising: 
receiving an input of a first definition file indicating that a first program depends on a first library and a second library among a plurality of libraries, 
detecting a conflict between the first library and the second library in the first program based on the first definition file; 



2.	Seshadri et al. (US Pub. No. 2021/0349738 A1 –new art made of record -- herein after Seshadri).  Seshardi discloses 
A non-transitory computer-readable medium having stored therein a program for causing a computer to execute a process, the process comprising: 
receiving an input of a first definition file indicating that a first program depends on a first library and a second library among a plurality of libraries, 
detecting a conflict between the first library and the second library in the first program based on the first definition file; 
generating a list indicating whether the plurality of libraries conflict with each other; 


	3.	Pistoia et al. (US Pub. No. 2014/0053136 A1 – art of record –herein after Pistoia) discloses a negation logical formula, which is constructed so that if the negation logical formula is found to be satisfiable, then the program is potentially unsafe – See paragraph [0029].  Pistoia does not disclose the claimed invention.
	Wong and Seshadri and Pistoia do not disclose
...generating a logical formula indicating that the first program depends on the first library, a third library and a fourth library among the plurality of libraries, and does not depend on the second library, based on the first definition file, the list and the first hint information; and 
generating second hint information by adding information indicating that one of the third library and the fourth library is able to be substituted by the other to the first hint information to output the second hint information when the logical formula is unsatisfiable.  
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of these claimed limitations and in combination with all other limitations/elements as claimed in claim 12.  Thus, claim 12 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fender et al. (US Pub. No. 2021/0173621 A1) discloses a polyglot database management system (DBMS) to automatically discover and report a hierarchy of dependencies used by guest modules for guest programing languages that are implemented in the DBMS. Introspection instrumentation, including dependency hierarchy metadata, is generated and operated to reveal interdependent dependencies of guest modules – See paragraph [0019] and specification.
Schneider et al. (US Pub. No. 2016/0328230 A1) discloses the correct behavior of the software application requires the second version instead of the first version of the sorting library, and the correct behavior of the GUI library requires the first version instead of the second version of the sorting library. In such a scenario, the build engine would select only one version of the sorting library to resolve the dependency conflict. Consequently, when the video recommendation application executes, the video recommendation application may crash or behave incorrectly – See paragraph [0006] and specification for more details.
Pillgram-Larsen et al. (US Pub. No. 2015/0227363 A1) discloses managing software dependencies are described. For example, a dependency specification that pertains to a first product is accessed. The product may be a collection of artifacts and may provide a software functionality. A determination may be made, based on the dependency specification, that the first product has a dependency on a second product – See Abstract and specification for more details.
Chen (CN 110781086 A) discloses a cross-project defect impact analysis method based on program dependence relation and the symbol analysis – See Abstract and specification for more details.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/
           Examiner, Art Unit 2192